Citation Nr: 0112182	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-46 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of the right 5th metatarsal chip fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1974 to 
October 1983.

The Board notes that during the course of this appeal, the RO 
increased the evaluation associated with the veteran's 
residuals of the right 5th metatarsal chip fracture 
disability from zero to 10 percent.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993). 

FINDINGS OF FACT

The residuals of the right 5th metatarsal chip fracture is 
evidenced by complaints of pain and some tenderness on 
palpation, but no more than moderate impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of the right 5th metatarsal chip 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for residuals of the right 5th metatarsal 
chip fracture was granted in a January 1984 rating decision 
and assigned a zero percent evaluation effective from October 
10, 1983.  At that time, the RO considered the veteran's 
service medical records that disclosed an injury in service 
to the right foot; a diagnosis of avulsion fracture of the 
base of the right 5th metatarsal was indicated.  Also 
considered were clinical findings from VA examination in 
November 1983 that revealed occasional pain and a prominent 
bone on the lateral aspect of the right foot (although it was 
indicated that this was not related to the inservice injury).  
Also noted was no limitation of motion and minimal 
symptomatology.  

VA outpatient records extending from 1992 to 1995 disclose 
complaints of occasional pain in the right foot.  In December 
1992, the veteran was diagnosed with tenosynovitis and 
tendonitis.  Noted in a January 1993 record is tenderness to 
palpation and on range of motion.  Also noted is tendonitis.  
A January 1994 x-ray study revealed a small posterior heel 
spur in the right side.  In 1995 records, the veteran was 
noted to have degenerative joint disease in the right foot 
and ankle area.  

The veteran failed to report for a scheduled VA examination 
in November 1998 without good cause.  

Prison infirmary records extending from 1998 to 2000 reveal 
in pertinent part complaints of chronic right foot pain.  In 
a chronic care sheet dated in May 1999, the doctor noted 
strengthening exercises to alleviate the veteran's right foot 
pain.  The doctor assessed chronic right foot pain secondary 
to an old fracture.  A supportive elastic brace was ordered.  
In a clinical record dated in February 2000, the doctor noted 
extreme pain against resistance when the veteran's right foot 
was dorsiflexed and abducted.  An x-ray study revealed no 
evidence of acute fracture or dislocation and the osseous 
structures were intact.  There was evidence of a volar 
calcaneal spur.  

VA x-ray study in June 2000 disclosed a small spur off the 
volar aspect of the calcaneus; otherwise, the examination was 
unremarkable.  No acute fractures or significant 
osteoarthritic changes were noted.  An outpatient record 
dated in June 2000 revealed an impression of early post-
traumatic right foot arthritis causing intermittent episodes 
of moderate pain with palpation.

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2000); cf. DeLuca v. Brown, 8 Vet. App. 202.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

For moderate symptomatology, the disability merits an 
evaluation of 10 percent; for moderately severe 
symptomatology, the appropriate evaluation is 20 percent; and 
for severe disability, the evaluation, which is the maximum 
allowable under this diagnostic code, is 30 percent.  
38 C.F.R. § 4.71, Diagnostic Code 5284 (2000).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in tandem with a claim for increase, 
the claim shall be denied.  Examples of good cause include, 
but are not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2000).

III.	Analysis

This veteran alleges that residuals of the right 5th 
metatarsal chip fracture disability warrants an increased 
evaluation based on increased pain and related 
symptomatology.  Although the regulations require a review of 
past medical history of a service-connected disability, they 
do not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In light of the above evidence, the Board has determined that 
this veteran's right foot disability does not warrant more 
than the current 10 percent.  Overall, the veteran has not 
provided clinical evidence of more than moderate 
symptomatology associated with his residuals of the right 5th 
metatarsal chip fracture.  In the February 2000 clinical 
record the doctor did note extreme pain when the veteran's 
right foot was dorsiflexed and abducted.  Nonetheless,  x-ray 
studies revealed no evidence of acute fracture or dislocation 
and the osseous structures were intact.  

Further, during the most recent VA examination in June 2000, 
the examiner noted nothing remarkable for the most part, 
other than a small spur of the calcaneus.  No acute fractures 
or significant osteoarthritic changes were noted.  Also, 
during treatment in June 2000, the veteran's symptoms were 
described as moderate in nature.  The February 2000 report is 
outweighed by the other medical data showing lesser intensity 
of symptomatology.   Moreover, extraschedular consideration 
is not warranted in the absence of frequent hospitalizations 
or marked interference with employment.  38 C.F.R. 
§ 3.321(b)(1). 

The Board has concluded that substantial compliance with the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) has been 
accomplished.  The veteran has been afforded medical 
examinations in connection with the evaluation of the 
disability on appeal.  Medical records have been obtained 
from the facility where he is confined.  He has been provided 
multiple statements of the case explaining what is needed 
under VA  regulations in order to receive an increased 
rating.  He has in fact submitted written statements in 
support of his claim. 

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of the right 5th metatarsal chip fracture is 
denied.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

